  Case 3:20-cv-08123-JJT Document 30 Filed 08/19/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff;       )   Case No. CV-20-08123-PCT-JJT
v.                                )
                                  )   NOTICE OF
Forrest Fenn,                     )   MOTION IN THE ALTERNATIVE
                                  )   TO TRANSFER JURISDICTION
                 Defendant.       )   PURSUANT TO 28 U. S. C. § 1631
_________________________________ )

NOTICE OF MOTION IN THE ALTERNATIVE TO TRANSFER JURISDICTION
                  PURSUANT TO 28 U. S. C. § 1631

       Plaintiff (“I, me, my”) respectfully Notices Motion in the Alternative to Transfer

Jurisdiction Pursuant to 28 U. S. C. § 1631. By Plaintiff’s understanding of LRCiv 7.2,

Defense has fourteen (14) days to Respond to the Motion.

       Plaintiff is unsure whether this Motion is required to invoke alternative relief

under 28 U. S. C. § 1631, and files in the alternative to respect the Court and the process.

No hearing date has been set.


Respectfully submitted this 19th day of August, 2020,




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com

                                             1
  Case 3:20-cv-08123-JJT Document 30 Filed 08/19/20 Page 2 of 2




                             CERTIFICATE OF SERVICE


I hereby certify that this date, August 19, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will simultaneously

serve notice of such filing to counsel of record and the Court Monitor to their registered

electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                  Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                             2
